Case 9:18-cr-80113-RLR Document 49 Entered on FLSD Docket 04/21/2020 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                             CASE NO. 9:18-cr-80113-ROSENBERG


  UNITED STATES OF AMERICA,

         Plaintiff,

  v.

  CHRISTOPHER WESLEY BURKES,

         Defendant.
                                         /

       ORDER DENYING WITHOUT PREJUDICE MOTIONS TO REDUCE SENTENCE

         This cause comes before the Court upon Defendant Christopher Wesley Burkes’s Motions

  to Reduce Sentence. DE 45; DE 46. The Court construes the Motions as seeking relief under

  18 U.S.C. § 3582(c)(1)(A). The Court has carefully considered the Motions, the Government’s

  Response thereto [DE 48], and the entire record and is otherwise fully advised in the premises.

         Once a sentence of imprisonment is imposed, a court’s authority to modify the sentence is

  narrowly limited by statute. United States v. Phillips, 597 F.3d 1190, 1194-95 (11th Cir. 2010).

  Under § 3582(c)(1)(A), a court may reduce a term of imprisonment

         upon motion of the Director of the Bureau of Prisons, or upon motion of the
         defendant after the defendant has fully exhausted all administrative rights to appeal
         a failure of the Bureau of Prisons to bring a motion on the defendant’s behalf or the
         lapse of 30 days from the receipt of such a request by the warden of the defendant’s
         facility, whichever is earlier.

  18 U.S.C. § 3582(c)(1)(A). “Where Congress specifically mandates, exhaustion is required.”

  McCarthy v. Madigan, 503 U.S. 140, 144 (1992), superseded in part by statute on other grounds;

  see also Alexander v. Hawk, 159 F.3d 1321, 1325-26 (11th Cir. 1998).
Case 9:18-cr-80113-RLR Document 49 Entered on FLSD Docket 04/21/2020 Page 2 of 2



          Burkes has not shown that he exhausted administrative remedies by presenting his request

  for a sentence reduction to the Bureau of Prisons, as § 3582(c)(1)(A) requires. The Court is

  sympathetic to the unique family and health circumstances that Burkes discusses in his Motions

  and commends him for the steps that he has taken to better himself while in prison. However,

  under binding precedent, the Court lacks the authority to excuse his failure to exhaust

  administrative remedies. See McCarthy, 503 U.S. at 144; Alexander, 159 F.3d at 1325-26.

          Accordingly, it is ORDERED AND ADJUDGED that the Motions to Reduce Sentence

  [DE 45; DE 46] are DENIED WITHOUT PREJUDICE. Burkes must exhaust administrative

  remedies through the Bureau of Prisons before filing any renewed Motion with the Court.

          DONE and ORDERED in Chambers, West Palm Beach, Florida, this 21st day of April,

  2020.



                                                         ____________________________
                                                         ROBIN L. ROSENBERG
  Copies furnished to: Defendant Counsel of Record       UNITED STATES DISTRICT JUDGE




                                                     2
